                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Rodney Thundercloud,                                File No. 19-cv-0448 (ECT/KMM)

             Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Paul Schnell; Tony Lourey; Nancy Johnston;
Keith Ellison, Minnesota Attorney General;
Kelly Lyn Mitchell, Executive Director of the
Minnesota Sentencing Commission; and Jane
and John Does, in their official capacities,

           Defendants.
________________________________________________________________________

      The Court has received the June 27, 2019 Report and Recommendation of United

States Magistrate Judge Katherine Menendez. ECF No. 8. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

      2.     This matter is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) as follows:

             a.     Plaintiff’s claim regarding the condition of treatment amounting to a

                    violation of constitutional rights is DISMISSED WITHOUT

                    PREJUDICE; and

             b.     All other claims are DISMISSED WITH PREJUDICE; and
      3.    Plaintiff’s application to proceed in forma pauperis [ECF No. 5] is DENIED

AS MOOT.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 23, 2019                  s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court
